Opinion issued April 26, 2012
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00167-CV
———————————
IN RE BLUE
SKY GOLDEN FPS, LTD., Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Blue Sky Golden FPS, Ltd.,
filed a petition for writ of mandamus challenging the trial court’s July 7,
2011 order denying relator’s motion to overrule respondents’ privilege
assertions and to compel Michelle Neal’s deposition testimony and production of
documents; challenging the trial court’s August 17, 2011 order
sustaining the real parties’ in interest objections to production of certain
documents; requesting that we direct the trial court to compel the deposition
of Michelle Neal; and requesting that we direct the trial court to “order
production of all documents listed on the Fulcrum Defendants’ privilege log.” [*]
We deny the petition for writ of
mandamus.  See Tex. R.
App. P. 52.8(a).
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.




[*]
        The underlying case is Blue Sky Golden FPS, Ltd. v. Fulcrum Energy
L.L.C., Jesson A. Bradshaw, Gerardo P. Manalac, Double G Holdings, L.P., and
Kimberly J. Casey & Fulcrum Energy L.L.C., Fulcrum Power Services, L.P.,
Jesson A. Bradshaw, Gerardo P. Manalac, Double G Holdings, L.P., and Kimberly
J. Casey v. Blue Sky Golden FPS, Ltd., Golden Agri-Resources
Ltd., Peter Ong, PT Nabati Energi Mas, and PT Sinar Mas Agro
Resources and Technology TBK, Cause No. 2010-39531, in the 234th District
Court of Harris County, Texas.  The
respondent is the Honorable Mauricio Rondon.